I concur in the majority opinion in so far as same holds that the case of State v. Thornton, 232 Mo. 229, 134 S.W. 519, is not controlling upon this court in the case now before us, and agree with the reasoning of our learned Commissioner in distinguishing that case from the case at bar. I dissent, however, from the result reached above for the reason that I cannot escape the conclusion that the State showed facts and circumstances which sufficiently negatived the presence of "good cause" for the defendant's failure to furnish necessary food and clothing for his infant child. I am left therefore with the opinion that the judgment of conviction should be affirmed.